Citation Nr: 1519188	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of competency for the purposes of handling the disbursement of funds associated with the payment of VA benefits.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from November 1978 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  While the Veteran initially requested a Board hearing, she withdrew her hearing request on August 28, 2014.

The issue of entitlement to an earlier effective date of service connection for dementia and paranoid schizophrenia, previously denied by the RO in May 2006, has once again been raised by the record via an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Evidence of record indicates that the Veteran's psychiatric disability is manifested by depression, suspiciousness, memory loss, illogical speech, impaired judgement, impaired abstract thinking, gross impairment in thought process, grossly inappropriate behavior, suicidal ideation, the persistent danger of hurting herself or others, the neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of funds for VA purposes.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.353 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before proceeding to the analysis of this case, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  The term "claimant," as used in the VCAA, applies only to claims for benefits under chapter 51 of title 38 of the U.S. Code.  

The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how her benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA does not apply to this case, and the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.

Turning to the issue at hand, the Veteran has contested a March 2011 finding that she is incompetent for the purpose of direct receipt of her VA compensation benefits.  To that end, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage her or her own affairs, including disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).  Here, the Veteran applied for a restoration of competency in August 2010, and the March 2011 RO decision denied entitlement to restored competency.

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based on all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

Importantly, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

Historically, the Veteran has been in receipt of 100 percent VA compensation benefits since 2002 due to dementia and paranoid schizophrenia.  Prior to the initial proposal for the finding of incompetency in October 2004, the Veteran was afforded a VA psychiatric examination in July 2004.  At that time, it was noted that the Veteran's mental disorder imparted a very severe disruption in her life, manifested by symptoms from multiple conditions, to include deteriorated judgement and thinking, as well as mood and memory, which had an impact on her daily living, caretaking, and money management.  A finding of incompetency was finalized in a December 2004 rating decision.

Following her application for a restoration of competency in August 2010, she was afforded an additional VA psychiatric examination in January 2011.  Following an interview, the examiner determined that there was not a problem with the activities of daily living, that the Veteran knew the amount of her benefit payment, that she knew the amounts of her monthly bills, that the Veteran prudently handled payments, and that she personally handled money and paid her bills.  The Veteran was able to identify the monthly amounts received from VA and the Social Security Administration, and ultimately it was determined that she was capable of managing her financial affairs.  However, the examiner also noted that, given her history, a field visit may be necessary to examiner her ability to maintain her finances.

Later the same month, in January 2011, a VA field examination was conducted.  After an in-depth report of the Veteran's family life, physical condition, and habitation, the examiner highly recommended that the RO not rate the Veteran competent (emphasis in original).  In support of that statement, it was noted that the Veteran made allegations that her trustee had stolen more than $10,000, and that she never received assets and repairs which were purchased by that entity.  While the Veteran appeared competent, and her claims sounded well-thought-out and lucid, further inquiry into the actual accountings led to the Veteran's admission that she had, in fact, been wrong.  She noted that she sometimes forgets the accomplishments of her trustee.  At the time of the initial interview, a contractor was also present, and the Veteran asked the VA field examiner to have a home built for her.  The Veteran did not understand the process required to purchase a home, and she did not understand the need to save funds for the future.  

It was also noted that, when the trustee assisted the Veteran in moving into her home, several thousands were spent to paint, repair, and install furniture.  At the time of the field examiner's visit, however, the residence was dirty, cluttered, in need of repairs, and poorly-maintained.  It was noted that the Veteran would never likely be able to properly maintain a residence.  

Since the Veteran's time with her trustee, she had never paid any of her routine living expenses.  Further, multiple in-patient visits in the prior year, spurred by suicidal ideation, demonstrated her difficulty in rational decision making.  It was therefore the field examiner's opinion that, should competency be restored, the funds accumulated by her trustee would quickly evaporate, and that the Veteran would eventually find herself back under the fiduciary program as a result of her actions and behavior.  The Veteran was also found to be at risk of financial exploitation.

Following a statement from the Veteran, in which she reported that she was meeting with a vocational rehabilitation specialist, and that she was in remission and had taken to writing poetry, an additional VA examination was conducted in April 2014.  Following a lengthy interview, the examiner found that the Veteran was incapable of managing her own affairs.  In support, it was noted that while the stabilization of her psychiatric symptoms was currently maintained with medication, the Veteran was likely to require assistance with living in the future.  During the examination, numerous psychiatric symptoms were noted, to include depression, suspiciousness, memory loss, illogical speech, impaired judgement, impaired abstract thinking, gross impairment in thought process, grossly inappropriate behavior, suicidal ideation, the persistent danger of hurting herself or others, the neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.

Most recently, a December 2014 VA mental health medication management note indicated the Veteran's interest in restoring her competency.  The Veteran indicated that she moved to Denver in August to live with her sister, and that she took her medication daily.  She denied hallucinations or delusions.  She spent time writing poetry, watching television, and doing chores around the house.  She paid her sister rent, and she bought her own groceries.  She denied problems with concentration or memory.  She indicated that she was able to manage her own finances, and brought a form for the examiner to complete to that effect.  However, the form the Veteran presented was actually a consent form to obtain medical records outside of the VA system.  The Veteran denied that she had received such care.  The Veteran acknowledged that there was a risk of her being "too generous" with her money if she had control over her own finances.

The examiner indicated that she was unable to make a competency determination after just one visit, but noted that the Veteran seemed to have a better insight into her illness, and that she recognized that she functioned better when she took her medication regularly.

Taking this evidence into account, and despite the presumption in favor of a finding of competency, the Board finds that the record supports a continued finding of incompetency in this case.  While the Board acknowledges that the Veteran has reported a decrease in symptomatology as a result of consistent use of psychiatric medication, which was verified somewhat in December 2014, several VA psychiatric providers have determined that she is currently incapable of handling her VA benefits.   These providers noted the Veteran's history of frequent hospitalization, her proclivity to discontinue her psychiatric medication, and her inability to make decisions in her best interest.  Specifically, the examiners of record found that the Veteran had little knowledge of her own finances, misrepresented her trustee's handling thereof, and found that, if she had unfettered access to her VA funds, she would likely spend those funds inappropriately (and would be a potential victim of exploitation, a trait that the Veteran herself acknowledge in December 2014 when she noted that she might be too generous with her VA compensation).  As such, these providers found that it would be irresponsible to allow the Veteran to manage her own affairs.  The Board agrees.

The Board also notes that, aside from the Veteran's own statements, there is no other evidence of record that weighs in favor of a finding of competency, with the exception of a VA examination report of January 2011 in which she was found to be competent to manage her funds, pending a VA field examination report.  As noted, this subsequent field report conclusively found that the Veteran was not competent to handle her own finances.  Further, while the December 2014 VA provider noted that the Veteran's symptoms were adequately-controlled by her medication, she was unable to form an opinion as to the Veteran's competency based on only a single meeting.

As to the Veteran's assertions that she is competent to handle her own funds, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Here, the Board has determined that the Veteran's statements in support of her claims are simply not competent.  The Board points out that the Veteran's severe psychiatric symptomatology has consistently manifested with poor judgment and inadequate thought process.  When viewed in context to her VA competency evaluations of record, which were completed by professionals in this field, her statements stand in direct contrast to the overwhelming evidence of record in favor of incompetency.  

In sum, the probative evidence of record does not establish that the Veteran is competent to handle the disbursement of her VA benefits.  The medical evidence in support of that determination is clear, convincing, and leaves no doubt as to the Veteran's incompetency.  It was noted that the Veteran's disability was severe, that she was not capable of managing her finances or the activities of daily living, and that she was at risk of exploitation should competency be restored.  Such determination is based upon all evidence of record, and there is a consistent relationship between the Veteran's 100 percent disability rating for a psychiatric disorder and this finding.

In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue (and, in light of the presumption of competency, to specifically resolve doubt in favor of a finding of competency).  38 C.F.R. § 3.353(d).  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for restoration of her competency to handle her VA funds.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board recognizes the honorable service rendered to the nation by the Veteran, and notes that while VA does not wish to deprive her of direct payment of her earned VA benefits, it cannot exceed the statutory and regulatory mandates which, in this case, require such an action.  In this regard, the Board emphasizes that the above determination, while final for the current claim, need not be permanent in nature.  The regulations regarding mental competency were drafted with an emphasis on protecting the well-being of Veterans, and should the Veteran feel that her mental health condition has improved to the point where she no longer needs a fiduciary, she is encouraged to file a new claim to restore his competency.   

The preponderance is therefore against the Veteran's claim, and as such she is not deemed competent for VA purposes.  





ORDER

Entitlement to restoration of competency, for the purposes of handling the disbursement of funds associated with the payment of VA benefits, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


